t c memo united_states tax_court stacy n davenport petitioner v commissioner of internal revenue respondent docket no filed date stacy n davenport pro_se carrie l kleinjan for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined a deficiency in and additions to petitioner’ sec_2002 federal_income_tax the issues for decision are whether petitioner is liable for unreported income and the sec_6654 a and sec_6651 and additions to tax findings_of_fact during petitioner performed services for s mcclain inc mcclain between march and date mcclain issued and sent to petitioner’s home checks payable to ddr truck associates ddr those checks totaled dollar_figure petitioner deposited those checks into and paid his salary from a bank account in the name of ddr over which he had signature_authority mcclain issued petitioner a form 1099-misc miscellaneous income which stated that in mcclain paid petitioner dollar_figure mcclain subsequently issued a corrected form 1099-misc to petitioner ie stating that it paid petitioner zero in and a form 1099-misc to ddr ie stating that it paid ddr dollar_figure in petitioner did not file a return pay tax or make estimated_tax payments relating to on date respondent pursuant to sec_6020 prepared a substitute for return sfr relating to on date respondent sent petitioner a notice of unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure deficiency relating to respondent determined that petitioner was liable for a deficiency and additions to tax for failure_to_file a tax_return pursuant to sec_6651 timely pay tax pursuant to sec_6651 and pay estimated income_tax pursuant to sec_6654 on date petitioner while residing in hamburg pennsylvania filed his petition with the court opinion generally a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous 290_us_111 respondent provided sufficient predicate evidence connecting petitioner to the unreported income 91_tc_179 thus the notice_of_deficiency is presumed correct and petitioner has the burden_of_proof petitioner contends that the dollar_figure from mcclain is attributable to ddr and that ddr is a separate legal entity from which he received a salary conversely respondent contends that ddr does not exist and that the dollar_figure is attributable to petitioner there is insufficient evidence to establish the sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 existence of ddr moreover when petitioner was questioned at trial about how much of the dollar_figure he was paid from ddr he was evasive and responded i don’t have that information petitioner’s testimony was not credible we conclude that he received dollar_figure for the services he rendered to mcclain and we sustain the deficiencies as determined by respondent respondent also determined additions to tax for failure_to_file tax returns pursuant to sec_6651 timely pay tax pursuant to sec_6651 and pay estimated income_tax pursuant to sec_6654 respondent pursuant to sec_7491 has the burden of production relating to the additions to tax respondent established that petitioner failed to file a return relating to in addition respondent at trial proffered an sfr that met the requirements of sec_6020 and established that petitioner failed to timely pay tax relating to see 127_tc_200 petitioner did not establish reasonable_cause for the failure_to_file or timely pay tax relating to sec_6651 and accordingly we sustain the sec_6651 and additions to tax as determined by respondent in order to satisfy his burden of production relating to the sec_6654 addition_to_tax respondent at a minimum must establish that petitioner had a required_annual_payment pursuant to sec_6654 wheeler v commissioner supra pincite the required_annual_payment is generally equal to the lesser_of percent of the tax shown for the subject taxable_year or if no return was filed percent of the tax for such year or percent of the tax shown on the taxpayer’s return for the preceding year sec_6654 and ii wheeler v commissioner supra pincite respondent established that petitioner had a tax_liability relating to ie the subject taxable_year respondent has not produced credible_evidence relating to ie the preceding year respondent contends that his transcript ie a summary of mr davenport’s tax account of all the years opened sic returns filed or not filed demonstrates that petitioner did not file a return relating to the transcript is reproduced in pertinent part below tax period posted return posted none none posted posted posted posted posted none posted none none subst4 at trial respondent’s only witness ms gallagher testified that the transcript as it relates to shows that no return was filed by mr davenport but it shows a substitute for return was prepared by the irs indeed the transcript shows subst4 relating to when ms gallagher was asked whether petitioner filed a return relating to she stated that is not even on this transcript thus no return was filed we do not arrive at the same conclusion the transcript makes reference to of petitioner’s tax years yet there is no reference to moreover the transcript indicates that returns were filed for certain years ie posted and not filed for other years ie none because there is no entry relating to we conclude that the transcript is insufficient to prove that petitioner failed to file a return for that year without credible_evidence relating to we cannot identify the number equal to percent of the tax shown on petitioner’ sec_2001 return ie the preceding year complete the comparison required by sec_6654 or conclude that petitioner had a required_annual_payment relating to wheeler v commissioner supra pincite accordingly respondent has not met his burden of production relating to and petitioner is not liable for the sec_6654 addition_to_tax contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
